Appellate Case: 21-5064     Document: 010110691410         Date Filed: 06/01/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               June 1, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  EARNEST EUGENE PADILLOW,

        Petitioner - Appellant,

  v.                                                              No. 21-5064
                                                     (D.C. No. 4:18-CV-00122-TCK-CDL)
  SCOTT CROW, Interim Director,                                   (N.D. Okla.)
  Oklahoma Department of Corrections,

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        Earnest Eugene Padillow, an Oklahoma state prisoner appearing pro se, seeks a

 certificate of appealability (COA) under 28 U.S.C. § 2253(c)(1)(A) to appeal the district

 court’s denial of his application for habeas relief under 28 U.S.C. § 2254. He also

 requests to proceed in forma pauperis (“ifp”). We deny his request for a COA and

 dismiss this matter and we deny his ifp request.1




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Because Mr. Padillow is pro se, we construe his filing liberally, but we do not act
 as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022      Page: 2



                                     I. BACKGROUND

                                 A. State Court Proceedings

        Mr. Padillow was charged with three counts of first-degree rape and two counts of

 rape by instrumentation in Tulsa County District Court. A jury convicted him on all

 counts. On two of the first-degree rape convictions, the court sentenced Mr. Padillow to

 consecutive life sentences without the possibility of parole. On the remaining

 convictions, the court imposed consecutive 20-year sentences.

        During the trial, shortly before Mr. Padillow was to testify, his attorneys stated

 outside the jury’s presence that Mr. Padillow would not cooperate in preparing his

 testimony and wanted to represent himself. Mr. Padillow explained that he wanted to

 recall particular witnesses who had already testified, been subject to cross-examination,

 and been released by counsel. The trial court denied his request. Once the jury returned,

 Mr. Padillow stood up as if to walk to the witness stand, but instead attacked his counsel,

 Mark Cagle, with such force that it broke the chairs at the defense table. Mr. Cagle’s

 co-counsel, Stephen Lee, helped sheriff’s deputies separate Mr. Padillow from Mr. Cagle,

 and Mr. Padillow was removed from the courtroom.

        The state trial court judge then made a record in front of the jury that

 Mr. Padillow’s actions constituted a knowing and voluntary waiver of his right to be

 present and his right to testify. After the defense rested and the jury retired for

 deliberations, the judge provided a fuller description of Mr. Padillow’s attack. The judge

 stated that although the attack clearly affected the jury, it was equally clear the incident

 should not cause a mistrial. In support of that conclusion, the trial court observed that the


                                               2
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022        Page: 3



 jurors did not become emotional, cry, or even gasp; that Mr. Lee continued to represent

 Mr. Padillow effectively, making zealous and thorough closing arguments; and that

 neither party referenced the attack during closing arguments.

        Mr. Padillow appealed his convictions to the Oklahoma Court of Criminal Appeals

 (“OCCA”), asserting two relevant errors: (1) his removal from the courtroom during the

 trial violated his constitutional right to be present, and (2) his removal also violated his

 constitutional right to testify on his own behalf. The OCCA rejected these issues on

 appeal and upheld the verdict and sentence.2

        In March 2016, Mr. Padillow filed a pro se application for post-conviction relief in

 the trial court. He raised several issues. First, he alleged that his appellate counsel

 rendered ineffective assistance by refusing to raise certain issues on appeal that

 Mr. Padillow had suggested. Second, he claimed that his trial attorneys were

 constitutionally ineffective in six ways because he failed to:

        1. Thoroughly cross-examine a lab technician who testified for the state;

        2. Investigate the availability of a video recording of the victim’s sexual assault
           nurse examination;

        3. Call one of the state’s witnesses as a rebuttal witness;

        4. Question Denise Padillow about being coerced by the State to testify;


        2
          Mr. Padillow asserted two other issues on appeal. First, he argued the trial court
 erred in finding him in contempt (based on his attack on Mr. Cagle) without first offering
 him an opportunity to be heard. Second, he argued the documents reflecting the
 judgment and sentence contained certain technical errors. The OCCA agreed with these
 assertions and remanded to the trial court for the errors to be corrected. Neither issue is
 relevant to the instant application for a COA.


                                                3
Appellate Case: 21-5064     Document: 010110691410          Date Filed: 06/01/2022       Page: 4



        5. Find Regina Johnson, a potential defense witness; and

        6. Request that “crucial evidence” be thrown out, R. Vol. I at 155.

 Third, Mr. Padillow claimed the trial court erred in denying Mr. Padillow’s motion to

 dismiss defense counsel. Finally, Mr. Padillow argued the jury’s verdict was not

 supported by sufficient evidence. Mr. Padillow sought a hearing on all of these issues

 and the appointment of counsel.

        The trial court denied Mr. Padillow’s application for post-conviction relief without

 a hearing. It rejected on the merits Mr. Padillow’s claim that his appellate counsel was

 ineffective. The court held Mr. Padillow’s remaining claims were procedurally barred

 because Mr. Padillow had not raised them on direct appeal. Finally, the court denied

 Mr. Padillow’s request for counsel.

        Mr. Padillow appealed the denial of his application to the OCCA, and the OCCA

 affirmed on the grounds relied on by the trial court.

                           B. Federal District Court Proceedings

        Mr. Padillow then filed this action in federal district court, challenging his

 conviction under 28 U.S.C. § 2254. His petition for writ of habeas corpus asserted that

 his conviction and sentence violated federal law on eight grounds:

        1. Appellate counsel was ineffective;

        2. His trial attorneys were ineffective for failing to obtain and introduce a video
           of a victim’s medical examination;

        3. His trial attorneys were ineffective for failing to find Regina Johnson;

        4. The trial court erred in denying Mr. Padillow’s pro se motion to dismiss his
           trial attorneys;


                                               4
Appellate Case: 21-5064      Document: 010110691410         Date Filed: 06/01/2022        Page: 5




        5. His trial attorneys were ineffective for failing to object to the admission of
           “crucial evidence,” R. Vol. II at 16;

        6. The trial court erred in denying Mr. Padillow’s request for an evidentiary
           hearing on his application for post-conviction relief;

        7. The trial court erred in removing Mr. Padillow from the courtroom during
           closing arguments in violation of the Confrontation Clause; and

        8. The trial court erred in denying Mr. Padillow the right to testify.

        The district court denied Mr. Padillow’s petition and denied a COA. The court

 first held that because Mr. Padillow did not raise claims 2 through 5 on direct appeal,

 they were waived under Oklahoma law and therefore procedurally barred. The court

 noted that Mr. Padillow could overcome the procedural default if he showed cause for the

 default and actual prejudice as a result of the alleged violation of federal law, or showed

 that failure to consider the claims would result in a fundamental miscarriage of justice.

 R. Vol. I at 264 (quoting Coleman v. Thompson, 501 U.S. 722, 750 (1991)). The court

 concluded that Mr. Padillow had made no such showing.

        The district court addressed and rejected the merits of Mr. Padillow’s remaining

 claims. First, it held that none of the claimed appellate counsel errors satisfied the

 ineffective assistance test in Strickland v. Washington, 466 U.S. 668, 687 (1984).

 Second, it held that the trial court’s decision not to hold an evidentiary hearing on

 Mr. Padillow’s application for post-conviction relief cannot be challenged on habeas

 review because there is no federal constitutional requirement that states provide a

 criminal defendant with any particular form of collateral review. Third, it rejected

 Mr. Padillow’s claims that the trial court violated his Sixth Amendment rights by


                                               5
Appellate Case: 21-5064     Document: 010110691410          Date Filed: 06/01/2022       Page: 6



 removing him from the courtroom after he attacked his counsel. In particular, it held that

 under Illinois v. Allen, 397 U.S. 337, 343 (1970), and in light of Mr. Padillow’s

 “mistreatment of attorneys, attempts to manipulate them and the court, aggressive

 behavior, and a physical attack during trial . . . the OCCA’s findings were [not] contrary

 to or an unreasonable application of relevant Supreme Court law.” R. Vol. I at 279.

        Mr. Padillow requests a COA to appeal portions of the district court’s order and

 has requested leave to proceed in forma pauperis.

                                     II. DISCUSSION

                              A. COA and AEDPA Standards

        Mr. Padillow must obtain a COA for this court to review the district court’s denial

 of his § 2254 application. See 28 U.S.C. § 2253(c)(1)(A). To receive a COA, the

 petitioner must make “a substantial showing of the denial of a constitutional right,” id.,

 § 2253(c)(2), and must show “that reasonable jurists could debate whether . . . the

 petition should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further,” Slack v. McDaniel, 529 U.S. 473,

 484 (2000) (quotations omitted).

        When the district court denied his claims on the merits, Mr. Padillow “must

 demonstrate that reasonable jurists would find the district court’s assessment of the

 constitutional claims debatable or wrong.” Id. When the district court denied a claim on

 procedural grounds without reaching the underlying constitutional claim, Mr. Padillow

 must demonstrate “that jurists of reason would find it debatable whether the petition




                                              6
Appellate Case: 21-5064      Document: 010110691410           Date Filed: 06/01/2022       Page: 7



 states a valid claim of the denial of a constitutional right and . . . whether the district

 court was correct in its procedural ruling.” Id.

        Our consideration of Mr. Padillow’s request for a COA must account for the

 Antiterrorism and Effective Death Penalty Act (“AEDPA”), which requires “deferential

 treatment of state court decisions.” Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004).

 Under AEDPA, when a state court has adjudicated the merits of a claim, a federal district

 court cannot grant habeas relief on that claim unless the state court’s decision “was

 contrary to, or involved an unreasonable application of, clearly established Federal law,

 as determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or

 “was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding,” id. § 2254(d)(2). When the district court has

 denied § 2254 habeas relief on the merits, we must determine as part of our COA analysis

 whether reasonable jurists could debate the court’s decision in light of AEDPA deference

 to the state court. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

                               B. Analysis of COA Application

        Mr. Padillow is not entitled to a COA because reasonable jurists would not debate

 whether the district court correctly decided the issues he seeks to appeal.

 1. Claims Denied on Procedural Grounds

        The district court denied relief on claims 2 through 5 on procedural grounds. “On

 habeas review, this court does not address issues that have been defaulted in state court

 on an independent and adequate state procedural ground, unless the petitioner can

 demonstrate cause and prejudice or a fundamental miscarriage of justice.” Harmon v.


                                                7
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022      Page: 8



 Sharp, 936 F.3d 1044, 1060 (10th Cir. 2019) (quotations omitted). Here, Mr. Padillow

 did not appeal claims 2, 3, 4, or 5. Accordingly, they were waived under Oklahoma law.3

 See Logan v. State, 293 P.3d 969, 973 (Okla. Crim. App. 2013) (“issues that were not

 raised previously on direct appeal, but which could have been raised, are waived for

 further review”). The district court noted that Mr. Padillow could overcome this

 procedural bar by showing cause and actual prejudice or a fundamental miscarriage of

 justice but found Mr. Padillow had not done so.

        Mr. Padillow has not presented any meritorious challenge to the district court’s

 procedural ruling. He asserts that claims 2, 3, and 5, which allege ineffective assistance

 of his trial attorneys, “give validity” to his claims of ineffectiveness of appellate counsel.

 Opening Br. & Appl. for COA at 3. But he fails to show how that assertion concerns the

 district court’s procedural ruling. He also asserts that claim 5—that his trial attorneys

 were ineffective for failing to object to the admission of “crucial evidence”—constituted

 plain error affecting his substantial rights. See id. at 26-28. But he fails to support that

 assertion with any substantive argument. He does not even address claim 4. Although

 we must construe Mr. Padillow’s brief liberally, we “cannot take on the responsibility of




        3
          The district court acknowledged it was required to undertake a more thorough
 “adequacy” analysis of Mr. Padillow’s waiver of his ineffective assistance claims.
 R. Vol. I at 263 (quotations omitted). It held that waiver was an adequate state
 procedural ground because (1) his trial attorneys and appellate counsel were different,
 and (2) the claims could have been resolved on the trial record alone. See id at 263-64
 (citing English v. Cody, 146 F.3d 1257, 1264 (10th Cir. 1998)). Mr. Padillow has not
 challenged this conclusion, and reasonable jurists would not debate it.


                                               8
Appellate Case: 21-5064     Document: 010110691410         Date Filed: 06/01/2022      Page: 9



 serving as the litigant’s attorney in constructing arguments and searching the record.”

 See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

        Reasonable jurists would not debate the correctness of the district court’s

 procedural ruling. We therefore deny Mr. Padillow’s request for a COA on claims 2

 through 5.

 2. Claims Denied on the Merits

        The district court denied claims 1, 6, 7, and 8 on the merits. Mr. Padillow seeks a

 COA to appeal those rulings.

        a. Claim 1 – Ineffective assistance of appellate counsel

        We review Mr. Padillow’s ineffective assistance claims under Strickland v.

 Washington, 466 U.S. 668 (1984), which first requires a defendant to show that

 (1) counsel’s performance “fell below an objective standard of reasonableness,” id. at

 688, and (2) the deficient performance prejudiced the defense, id. at 692. The deficient

 performance prong requires a defendant to show “that counsel made errors so serious that

 counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth Amendment.”

 Id. at 687. The prejudice prong requires a showing that “there is a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Id. at 694.

        The court reviews ineffective assistance claims with “a strong presumption that

 counsel’s conduct falls within the wide range of reasonable professional assistance; that

 is, the defendant must overcome the presumption that, under the circumstances, the

 challenged action might be considered sound trial strategy.” Id. at 689 (quotations


                                              9
Appellate Case: 21-5064      Document: 010110691410            Date Filed: 06/01/2022    Page: 10



  omitted). As Strickland noted, “[t]here are countless ways to provide effective assistance

  in any given case,” and “[e]ven the best criminal defense attorneys would not defend a

  particular client in the same way.” Id.

         The court may address the two Strickland components of an ineffective assistance

  claim in any order, and need not address both if it concludes the defendant has failed to

  satisfy one. See id. at 697. A showing that a defendant’s particular legal contention lacks

  merit necessarily establishes that counsel was not ineffective for failing to raise the issue.

  Davis v. Sharp, 943 F.3d 1290, 1299 (10th Cir. 2019).

         Finally, we must review the OCCA’s resolution of Mr. Padillow’s ineffective

  assistance claims “through AEDPA’s deferential lens.” Frost v. Pryor, 749 F.3d 1212,

  1225 (10th Cir. 2014); see also Lockett v. Trammell, 711 F.3d 1218, 1248 (10th Cir.

  2013) (“[W]e review [the OCCA’s] analysis [of ineffective assistance of counsel claims]

  under the considerable deference required by Strickland itself—in addition to AEDPA

  deference.”).

         Mr. Padillow alleged in his habeas petition that he sent his appellate counsel a list

  of eight issues he wanted to include in his direct appeal:

         1. There was insufficient evidence to support the charges;

         2. The trial court erred in not determining witnesses requested by Mr. Padillow
            were unavailable;

         3. The trial court wrongfully denied the testimony of Regina Johnson;

         4. His trial attorneys never searched for video of the medical examination of one
            of the victims;

         5. His trial attorneys did not attempt to find witness Regina Johnson;


                                                10
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022      Page: 11




         6. During witness examinations, Mr. Padillow’s trial attorneys did not ask
            questions that he claims he had given them;

         7. His trial attorneys insisted on a defense theory that Mr. Padillow deemed “a
            total lie,” Opening Br. & Appl. for COA at 17; and

         8. His trial attorneys should have withdrawn after Mr. Padillow assaulted them,
            and the trial court should have appointed him new counsel or allowed him to
            represent himself.

  Mr. Padillow contends his appellate counsel was ineffective because he raised none of

  these issues on direct appeal. In his Opening Brief and Application for COA,

  Mr. Padillow has abandoned issues 2 and 3. We address the remaining issues as follows.

                i. Issue 1 - Sufficiency of the evidence

         Mr. Padillow contends his appellate counsel was constitutionally ineffective by

  failing to assert insufficiency of the evidence. He is entitled to relief on this ground only

  if “upon the record evidence adduced at the trial no rational trier of fact could have found

  proof of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324

  (1979). This standard “respects the jury’s responsibility to weigh the evidence and to

  draw reasonable inferences from the testimony presented at trial.” Dockins, 374 F.3d at

  939. In addition, the nature of a constitutional sufficiency review by a habeas court is

  “sharply limited.” Wright v. West, 505 U.S. 277, 296 (1992). Thus, all of the evidence

  must be considered in the light most favorable to the prosecution, and the prosecution

  need not rule out every hypothesis except guilt. Id.

         We have thoroughly reviewed the trial court record. It contains sufficient victim

  testimony and corroborating evidence to support a guilty verdict against Mr. Padillow on



                                               11
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022         Page: 12



  all counts. Both victims identified Mr. Padillow as their assailant. They provided

  sufficient detail to satisfy the elements of the crimes charged. In addition, the victims’

  mothers offered corroborating testimony. A reasonable jury could have found sufficient

  proof of guilt beyond a reasonable doubt. Appellate counsel was thus not constitutionally

  ineffective in choosing not to raise this issue. See Davis, 943 F.3d at 1299.

                ii. Issue 4 - Trial attorneys’ alleged failure to search for video of the
                    medical examination

         Mr. Padillow argues that appellate counsel should have argued his trial attorneys

  were ineffective in failing to present to the jury video of the sexual assault nurse

  examination of the victim. But as the district court noted, one of Mr. Padillow’s trial

  attorneys cross-examined the nurse responsible for the examination and elicited

  inconsistencies between the nurse’s written report and the physical evidence contained in

  the sealed rape kit. Having done so, his attorneys decided not to introduce the video,

  which would have been cumulative of the nurse’s cross-examination. This decision fell

  well within the bounds of sound trial strategy under Strickland.

                iii. Issue 5 - Trial attorneys’ attempts to find Regina Johnson

         Mr. Padillow contends appellate counsel should have asserted ineffective

  assistance based on his trial attorneys’ failure to find a witness named Regina Johnson.

  He alleges Ms. Johnson would have testified that he was alone with one of the victims for

  a limited amount of time. Even assuming this assertion is true, he has failed to show a

  reasonable probability that the trial result would have been different if Ms. Johnson had

  testified. See Strickland, 466 U.S. at 694. Indeed, if Ms. Johnson had testified in the way



                                               12
Appellate Case: 21-5064      Document: 010110691410         Date Filed: 06/01/2022      Page: 13



  Mr. Padillow claims, she would have helped to establish that he was alone with the

  victim, which would seem to bolster the prosecution’s case. Appellate counsel

  reasonably chose not to raise this issue.

                iv. Issues 6 and 7 - Defense strategy

         Mr. Padillow argues his appellate counsel should have argued that his trial

  attorneys were ineffective for failing to ask any of 200 questions he says he gave them for

  witness examinations (issue 6), and that his trial attorneys presented a defense theory that

  Mr. Padillow deemed “a total lie” (issue 7). Opening Br. & Appl. for COA at 17.

  Neither claim holds water.

         First, Mr. Padillow’s asserts that his attorneys declined to use any of his 200

  questions, but he has not identified a single proposed question that they failed to ask.

  How to conduct witness examinations lies at the heart of trial strategy, see Boyd v. Ward,

  179 F.3d 904, 915 (10th Cir. 1999). Mr. Padillow has not overcome the presumption that

  the witness examinations conducted by his attorneys were part of a sound trial strategy.

  Strickland, 466 U.S. at 689.

         Second, the trial attorneys’ defense theory was premised on the testimony of a

  DNA expert who admitted that there were alternative explanations for the physical

  evidence presented by the prosecution. Mr. Padillow characterizes this theory as “a lie,”

  but he fails to explain how the defense theory was objectively unreasonable. See Roe v.

  Flores-Ortega, 528 U.S. 470, 481 (2000) (“The relevant question is not whether

  counsel’s choices were strategic, but whether they were reasonable.”).




                                               13
Appellate Case: 21-5064      Document: 010110691410         Date Filed: 06/01/2022      Page: 14



         In short, Mr. Padillow has not overcome the “strong presumption” that his trial

  attorneys’ decisions were sound strategy that fell within a wide range of reasonable

  professional assistance. See Strickland, 466 U.S. at 689. Appellate counsel again

  reasonably chose not to raise these issues.

                v. Issue 8 - Trial attorneys’ failure to withdraw after Mr. Padillow’s attack
                   and the trial court’s denial of new counsel

         Mr. Padillow asserts that his appellate counsel should have argued on appeal that

  his trial attorneys were constitutionally ineffective for failing to withdraw from

  representation after Mr. Padillow’s attack on Mr. Cagle. He cites no supporting

  authority. Also, the trial transcript completely undermines this argument. It reflects that

  shortly after the attack, Mr. Lee, his other attorney, performed professionally and

  competently, including presenting a forceful closing argument on Mr. Padillow’s behalf.

  We reject Mr. Padillow’s implicit suggestion that his attorneys “[were] not functioning as

  the ‘counsel’ guaranteed . . . by the Sixth Amendment.” Strickland, 466 U.S. at 687. The

  trial transcript demonstrates the opposite.

         For substantially the same reasons, we reject Mr. Padillow’s related assertion that

  the trial court erred by not appointing new attorneys after Mr. Padillow attacked

  Mr. Cagle. A trial court’s determination regarding substitution of counsel is subject to

  the abuse of discretion standard, see United States v. Mullen, 32 F.3d 891, 895 (4th Cir.

  1994), and Mr. Padillow has not shown that the trial court abused its discretion here.




                                                14
Appellate Case: 21-5064       Document: 010110691410            Date Filed: 06/01/2022      Page: 15



         Mr. Padillow has failed to make “a substantial showing of the denial of a

  constitutional right,” 28 U.S.C. § 2253(c)(2). His appellate counsel reasonably chose not

  to raise this issue.

                                           *   *        *   *

         In sum, reasonable jurists would not debate the district court’s denial of

  Mr. Padillow’s arguments that his appellate counsel provided ineffective assistance. See

  Miller-El, 537 U.S. at 336. We therefore deny a COA on Claim 1.

         b. Claim 6 – Denial of evidentiary hearing

         Mr. Padillow argues the state trial court should have held an evidentiary hearing

  on his petition for post-conviction relief. “In conducting habeas review, a federal court is

  limited to deciding whether a conviction violated the Constitution, laws, or treaties of the

  United States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991). The district court rejected

  Mr. Padillow’s claim because “[t]here is no constitutional requirement that states provide

  a criminal defendant with any form of collateral review.” R. Vol. I at 270-71 (quotations

  omitted). We agree. Mr. Padillow’s claim that he was entitled to a hearing in Oklahoma

  state court is not cognizable on federal habeas review. See Sellers v. Ward, 135 F.3d

  1333, 1339 (10th Cir. 1998). We therefore deny a COA on this claim.

         c. Claim 7 – Mr. Padillow’s removal from the courtroom

         Mr. Padillow claims the trial court violated his Sixth Amendment rights under the

  Confrontation Clause when it removed him from the courtroom after he assaulted his

  counsel. A criminal defendant has a right to be present in the courtroom at every stage of

  his trial, Illinois v. Allen, 397 U.S. 337, 338 (1970), but that right is not absolute, id. at


                                                   15
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022      Page: 16



  343. “[J]udges confronted with disruptive, contumacious, stubbornly defiant defendants

  must be given sufficient discretion to meet the circumstances of each case.” Id. “[T]he

  exclusion of a defendant from a trial proceeding should be considered in light of the

  whole record.” United States v. Gagnon, 470 U.S. 522, 526-27 (1985).

         Applying the foregoing case law, the OCCA held that the trial court acted well

  within its discretion under the circumstances and that no Sixth Amendment violation

  occurred. After undertaking a thorough review of the record of the state court

  proceedings, the district court concluded that the OCCA’s findings were not contrary to

  or an unreasonable application of relevant Supreme Court case law.

         Our own review of the record confirms the conclusions of the district court and the

  OCCA. Physically attacking one’s own counsel in open court is the sort of disruptive

  behavior contemplated by Allen to justify removal. And because the trial court removed

  him only at the conclusion of the evidence, Mr. Padillow was present at and participated

  in most of his trial—including voir dire, opening statements, the prosecution’s

  presentation of evidence, and the telephonic testimony of the defense’s lone witness. He

  missed only the jury instruction conference, closing arguments, and the jury’s verdict.

  Mr. Padillow was permitted to be present for his sentencing less than two weeks after the

  trial concluded, consistent with Allen’s direction that “[o]nce lost, the right to be present

  can . . . be reclaimed as soon as the defendant is willing to conduct himself with the

  decorum and respect inherent in the concept of courts and judicial proceedings.”

  397 U.S. at 343.




                                                16
Appellate Case: 21-5064      Document: 010110691410          Date Filed: 06/01/2022      Page: 17



         In addition, Mr. Padillow’s removal from the courtroom culminated a long history

  of disruptive conduct. Mr. Padillow repeatedly demonstrated an inability to get along

  with his lawyers at numerous pre-trial hearings. Indeed, Mr. Padillow went through four

  attorneys from the Tulsa County public defender’s office. Each withdrew due to conflicts

  with Mr. Padillow or at Mr. Padillow’s request. The trial court then appointed Mr. Cagle

  and Mr. Lee, private attorneys who frequently accepted court appointments when the

  public defender had a conflict. Months before trial, Mr. Padillow engaged in abusive and

  threatening conduct toward Mr. Cagle and Mr. Lee when they refused to present a

  particular theory pressed by Mr. Padillow. His assault on Mr. Cagle capped a long

  history of failing to get along with his counsel.

         Mr. Padillow also continuously vacillated between wanting to represent himself

  and requesting counsel. Two months before trial, he asked to represent himself. At the

  conclusion of a hearing on that request, he decided to continue with Mr. Cagle and

  Mr. Lee. Approximately a month later, he changed his mind again and requested

  self-representation, which the trial court reluctantly allowed. On the first day of trial in

  the middle of voir dire, Mr. Padillow requested that Mr. Cagle and Mr. Lee step in to

  represent him. Finally, after the prosecution presented its case and just before

  Mr. Padillow was to testify, he again asked to represent himself based on disagreements

  with his lawyers. The trial court denied this request.4


         4
            The record reflects that the trial court was patient, respectful, and methodical in
  its efforts to accommodate Mr. Padillow’s changing positions on representation and to
  ensure that his constitutional rights were carefully guarded.


                                                17
Appellate Case: 21-5064       Document: 010110691410        Date Filed: 06/01/2022      Page: 18



         Considering “the whole record,” Gagnon, 470 U.S. at 527, including

  Mr. Padillow’s assault on an officer of the court and his long history of problematic

  conduct, we agree that the state trial court acted well within its discretion to remove

  Mr. Padillow from the courtroom. Reasonable jurists would not debate the district

  court’s resolution of this issue, Slack, 529 U.S. at 484, especially under the AEDPA

  deference accorded to the OCCA’s ruling, see Miller-El, 537 U.S. at 336. We therefore

  deny a COA.

         d. Claim 8 – Mr. Padillow’s waiver of the right to testify

         Mr. Padillow also claims the trial court violated his Fifth Amendment right to

  testify by removing him from the courtroom before his testimony. As with the right to be

  present in the courtroom, the right to testify can be waived through “contumacious

  conduct.” United States v. Nunez, 877 F.2d 1475, 1478 (10th Cir. 1989) (quotations

  omitted). We agree with the OCCA and the district court that by choosing to physically

  attack his own counsel just seconds before he was to take the witness stand, Mr. Padillow

  waived his right to testify. Reasonable jurists would not debate this ruling. We therefore

  deny a COA on this issue.




                                               18
Appellate Case: 21-5064    Document: 010110691410       Date Filed: 06/01/2022    Page: 19



                                    III. CONCLUSION

        We deny Mr. Padillow’s request for a COA on all issues and dismiss this matter.

  We deny his request to proceed ifp.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                            19